Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 9/27/2021 in which Claims 1, 3, 5-7, 12-15, 21, 22 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to Claims 1, 7, 15, see pages 8-9, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1 under Coons have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Rogers and Holenarsipur.
3.	Applicant’s arguments, see pages 11-12, filed 2/22/22, with respect to Claims 7, 12-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 7, 12-15 have been withdrawn. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5, 6, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0294938 to Alameh et al (“Alameh”) in view of U.S. Patent Publication 2019/0104625 to Rogers et al (“Rogers”) in further view of U.S. Patent Publication 2019/0080668 to Holenarsipur et al (“Holenarsipur”).
As to Claim 1, Alameh teaches an optical sensor (optical sensor 1, see ¶ 0035; Figs. 2 & 4A), comprising: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); an emitter coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single receiver surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5. Each respective photoelectric device is oriented so as to correspond to the respective surface proximate to which the respective photoelectric device is positioned, and the sensing assembly is operated so that infrared light is communicated between the second photoelectric device and at least two of the first photoelectric devices, whereby the location of the object can be determined based upon the communicated infrared light, which is reflected off of the external object during transit, see ¶ 0009; light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5. Examiner construes that combination of the photoreceivers arranged around the phototransmitter as the single receiver), 
Alameh does not expressly teach wherein the single receiver has a continuous ring shape.
Rogers teaches wherein the single receiver has a continuous ring shape (optical component 18 may be based on...one or more devices that detect visible or infrared light (e.g., a visible or infrared image sensor that captures visible or infrared digital images), see ¶ 0022; optical component 18 may be mounted in alignment with opening 20 in housing 12. Opening 20 may be circular...window member 16 may be mounted in opening 20 of housing 12 so that window member 16 overlaps component 18, see ¶ 0021).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Rogers to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for the sensor to be mounted in alignment with the opening (see ¶ 0021).
Alameh and Rogers do not expressly disclose wherein the emitter is configured to emit an infrared light to an external object, and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor, and further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times based upon user operation of the electronic device.
Holenarsipur teaches wherein the emitter is configured to emit an infrared light to an external object, and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor (infrared light-emitting diode 22 may provide constant and/or pulsed illumination at an infrared wavelength...optical proximity detector 24 may include an infrared light source such as an infrared light-emitting diode and a corresponding light detector for detecting when an external object that is illuminated by infrared light from the light-emitting diode is in the vicinity of device 10, see ¶ 0030, 0032), and further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness (while reflected infrared light 50 is being imaged, stray infrared light reflected from object 44 such as stray infrared light 52 may be present at ambient light sensor 30, see ¶ 0043;  a user may awaken device 10 from a sleep state to use device 10. Immediately upon awakening device 10 (e.g., at a time such as time t0), control circuitry 16 may begin capturing image data with circuitry 196 (e.g., to allow a user to biometrically authenticate as an authorized user of device 10) while beginning to gather ambient light sensor measurements with ambient light sensor 30 (e.g., so that screen brightness of display 14 can be adjusted based on the ambient light sensor data as device 10 exits sleep mode), see ¶ 0069).
Holenarsipir teaches wherein the single receiver is configured to receive the infrared light and the visible light at different times based upon user operation of the electronic device (the infrared light output (IR) of light-emitting diode 22 may be supplied in one or more sets of pulses 200...  The light intensity produced by light-emitting diode 22 may be relatively high, so control circuitry 16 can pause ambient light sensor data gathering (e.g., integration by integrating analog-to-digital converter 190) each time light-emitting diode 22 is producing output, as shown by the complementary shapes of the pulses in FIGS. 16 and 17; To ensure that ambient light sensor integration operations have been successfully paused before any infrared light is emitted by light-emitting diode 22, control circuitry 16 can assert the HOLD signal before turning light-emitting diode 22 on, see ¶ 0070-0071).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh and Rogers with Holenarsipur to teach wherein the emitter is configured to emit an infrared light to an external object, and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the optical sensor, and further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of a light-permeable display screen according to the ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times based upon user operation of the electronic device. The suggestion/motivation would have been in order for screen brightness of the display to be adjusted based on the ambient light sensor data (see ¶ 0069).
As to Claim 3, depending on Claim 1, Alameh does not explicitly teach wherein the emitter has a center coinciding with a center of the base plate. However, Alameh teaches along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318 (see ¶ 0037; Fig. 5). Examiner construes that within the sensing assembly mounted on the circuit board, the phototransmitter is centrally arranged on the circuit board since it is arranged within the center of and equally spaced from each of the phototransmitters.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to teach the emitter having a center coinciding with a center of the base plate. The suggestion/motivation would have been in order for light emitted from the phototransmitter, upon being reflected by an object or objects external to the mobile device, to be reflected to one or more of the photoreceivers (see ¶ 0037).
As to Claim 5, depending on Claim 1, Rogers teaches wherein the ring shape comprises a rectangle ring shape or a circular ring shape (optical component 18 may be mounted in alignment with opening 20 in housing 12. Opening 20 may be circular...window member 16 may be mounted in opening 20 of housing 12 so that window member 16 overlaps component 18, see ¶ 0021). 
As to Claim 6, depending on Claim 1, Alameh teaches a separator arranged between the emitter and the receiver (single photoreceiver that is surrounded on its sides by three phototransmitters that equally-spaced apart from one another as one proceeds around the photoreceiver, see ¶ 0032; In the alternate arrangement, the sensing assembly 300 does not employ phototransmitters on the inclined surfaces 302, 304, 306 and 308, but rather has mounted on those surfaces first, second, third and fourth photoreceivers 312, 314, 316, and 318, respectively. Further, instead of employing a photoreceiver along the top surface 310, instead a phototransmitter 320 is mounted along (or, more particularly, recessed within) that surface. Given this design, in contrast to the embodiments of FIGS. 3 and 4, see ¶ 0037). Examiner construes that the alternate arrangement would employ a single phototransmitter surrounded on its sides by three photoreceivers equally-spaced apart from one another around the phototransmitter where the spacing around the phototransmitter would reasonably be considered a separator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to teach a separator arranged between the emitter and the receiver. The suggestion/motivation would have been in order for light emitted from the phototransmitter, upon being reflected by an object or objects external to the mobile device, to be reflected to one or more of the photoreceivers (see ¶ 0037).
As to Claim 21, depending on Claim 1, Alameh teaches wherein the receiver is coaxial with the emitter (Figure 5 illustrates photoreceivers 312, 314, 316 and 318 are formed continuously in a ringlike structure around the phototransmitter 320 where the photoreceivers are formed coaxially with phototransmitter 320, see ¶ 0039; Fig. 5).
As to Claim 22, depending on Claim 1, Alameh teaches wherein the receiver is coupled to the base plate and the base plate is configured for signal communication between the receiver and a processor (Each respective photoelectric device is oriented so as to correspond to the respective surface [base plate] proximate to which the respective photoelectric device is positioned, and the sensing assembly is operated so that infrared light is communicated between the second photoelectric device [processor] and at least two of the first photoelectric devices [receiver], whereby the location of the object can be determined based upon the communicated infrared light, which is reflected off of the external object during transit, see ¶ 0009; light emitted from the phototransmitter 320 [processor], upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318 [receiver], see ¶ 0037; Fig. 5).
Allowable Subject Matter
6.	Claims 7, 12-15 allowed.
7.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 7 and 15, Alameh teaches light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers. Rogers teaches infrared sensor may be mounted in alignment with a circular opening in housing. Zhou teaches a light shielding sheet for blocking the light emitted when the display screen is displayed and light shielding sheet has a through hole to allow light emission through the display screen and the sensor is capable of receiving visible light at the sensor. Holenarsipur teaches optical proximity detector may include an infrared light source such as an infrared light-emitting diode and a corresponding light detector for detecting when an external object that is illuminated by infrared light from the light-emitting diode is in the vicinity of device and ambient light and infrared light alternately pulsed. Cho teaches the optical layer of the fingerprint sensor and display may have direct contact and fingerprint sensor would directly extend through the heat radiating layer and the protective layer. With respect to Claim 7, neither Alameh, Rogers, Zhou, Holenarsipur or Cho teach a light-permeable display screen having a first surface and a second surface facing away from the first surface; and an optical sensor being arranged opposite to the second surface of the light- permeable display screen, wherein the optical sensor comprises: a base plate; an emitter coupled to the base plate and facing the second surface of the light-permeable display screen; and a single receiver surrounding the emitter, wherein the single receiver has a continuous ring shape, and wherein the emitter is configured to emit an infrared light to an external object, and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the electronic device, and further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of the light-permeable display screen according to the ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times based upon user operation of the electronic device, wherein the second surface comprises a display area and a black matrix area surrounding and enclosing the display area, and the light-permeable display screen is configured for light-emitting display through the first surface and the display area, Page 3 of 13Appl. No. 16/180,771Attorney Docket No. 075559.20062 Office Action Response wherein the optical sensor is arranged opposite to the display area, the display area comprises a window region, and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region, wherein the optical sensor is further configured to receive the visible light through the window region, wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen; and a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise, wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
	With respect to Claim 15, neither Alameh, Rogers, Zhou, Holenarsipur or Cho teach a light-permeable display screen having a first surface and a second surface facing away from the first surface; and Page 5 of 13Appl. No. 16/180,771Attorney Docket No. 075559.20062 Office Action Response an optical sensor being arranged opposite to the second surface of the light- permeable display screen, wherein the optical sensor comprises: a base plate; an emitter coupled to the base plate and facing the second surface of the light-permeable display screen; and a single receiver surrounding the emitter, wherein the single receiver has a continuous ring shape, and wherein the emitter is configured to emit and infrared light to an external object, and the single receiver is configured to receive the infrared light reflected by the external object so as to detect a distance from the external object to the electronic device, and further configured to receive a visible light for detecting an ambient brightness so as to adjust a brightness of the light-permeable display screen according to the ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times based upon user operation of the electronic device, wherein the second surface comprises a display area and a black matrix area surrounding and enclosing the display area, and the optical sensor is arranged opposite to the black matrix area, wherein the black matrix area comprises a window region, and the optical sensor is configured to emit the infrared light through the window region and to receive the infrared light through the window region, Page 6 of 13Appl. No. 16/180,771Attorney Docket No. 075559.20062 Office Action Response wherein the optical sensor is further configured to receive the visible light through the window region, wherein the electronic device further comprises: a buffer layer arranged at the second surface, and configured to buffer an impact force so as to protect the light-permeable display screen; and a metal sheet arranged below the buffer layer, and configured to shield electromagnetic interferences and to diffuse a temperature rise, wherein the optical sensor extends through the buffer layer and the metal sheet to face the second surface of the light-permeable display screen; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694

/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694